Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Withdrawn Rejections
Applicant’s arguments filed on 1/18/2022 regarding the 35 U.S.C. 103
rejections towards claims 14-16,19-26,29-31,33-34 and 37-40 have been considered.    
Applicant’s arguments regarding claims 14 and 33-34 that prior arts does not teach claim 14: "identify a subset of the plurality of detection zones saturated above a predetermined threshold”,  and claims 33: "identify a highest concentration, from among the subset of the plurality of concentration associated with the subset of the plurality of detection zones", and claim 34: "wherein the computer-executable instructions further cause the control electronics to set the concentration of the hazardous contaminant in the liquid sample to the identified highest concentration associated with the subset of the plurality of concentrations” were found to be persuasive, therefore the 35 U.S.C. 103 rejections towards claims 14-16,19-26,29-31,33-34 and 37-40 are withdrawn.

Status of the claims
This application is in condition for allowance except for the presence of claims 1-13 directed to an invention non-elected without traverse.  Accordingly, claims 1-13 been cancelled.
Claims 14-16, 19-26, 29-31, 33-34 and 37-40 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach the claimed invention wherein a system for detection of a hazardous contaminant comprising control electronics configured to analyze the signals, identify a subset of the plurality of detection zones saturated above a predetermined threshold, and determine a concentration of the hazardous contaminant in the liquid sample based on one of the subset of the plurality of detection zones, and wherein the computer executable instructions further cause the control electronics to identify a highest concentration, from among the subset of the plurality of concentration associated with the subset of the plurality of detection zones, and wherein the computer-executable instructions further cause the control electronics to set the concentration of the hazardous contaminant in the liquid sample to the identified highest concentration associated with the subset of the plurality of concentrations, as persuasively argued in applicant’s arguments (Pages 1-4, filed on 1/18/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 1, 2022